955 F.2d 44
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.George NEAL, Jr., Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 91-2136.
United States Court of Appeals, Sixth Circuit.
Feb. 14, 1992.

1
Before KEITH and BOYCE F. MARTIN, Jr., Circuit Judges, and BELL, District Judge.*

ORDER

2
George Neal, Jr., a pro se Michigan resident, appeals the district court's order affirming the Secretary's denial of social security disability benefits.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Neal filed an application for social security disability benefits with the Secretary, alleging that he suffered from leg injuries.   After Neal waived his right to a hearing, the administrative law judge (ALJ) determined that Neal was not disabled because he had the residual functional capacity to perform a significant number of jobs in the regional and national economy.   The Appeals Council affirmed the ALJ's determination.


4
Neal then filed a complaint seeking judicial review of the Secretary's decision.   Over Neal's objections, the district court adopted the magistrate judge's report and recommendation and granted summary judgment for the Secretary.   Neal has filed a timely appeal.   He requests pauper status, appointment of counsel, oral argument, and a free transcript.


5
Upon review, we determine that substantial evidence exists to support the Secretary's decision.   Brainard v. Secretary of Health and Human Services, 889 F.2d 679, 681 (6th Cir.1989) (per curiam).   Neal has failed to satisfy his burden of providing objective medical evidence that his injuries would have rendered him disabled for more than one year.   See Listenbee v. Secretary of Health and Human Services, 846 F.2d 345, 349 (6th Cir.1988) (per curiam).   Furthermore, Neal's allegation of disabling pain is not supported by the record.   See Duncan v. Secretary of Health and Human Services, 801 F.2d 847, 853-54 (6th Cir.1983).


6
Accordingly, we grant pauper status, deny all other forms of relief, and affirm the judgment for the reasons set forth in the magistrate judge's report and recommendation filed on July 16, 1991 and the district court's order filed on August 6, 1991.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Robert Holmes Bell, U.S. District Judge for the Western District of Michigan, sitting by designation